DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Feng et al., (US 2009/0146769), in view of J. Fletcher et al., (“Airgap Fringing Flux Reduction in Inductors Using Open-Circuit Copper Screens”, IEE Proceedings — Electric Power Applications, Volume: 152, Issue: 04, Pages 990-996, July 2005) and further in view of Zhou et al., (US 2019/0378643) and Raiser et al., (US 2010/0060404), not disclosing or suggesting, novel features of claims 1-14 and 16-21 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1-14 and 16-21 are allowable. The restriction requirement between Inventions I-II, and Species I-VI as set forth in the Office action mailed on 6/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Inventions I – II and Species I-VI is withdrawn.  Claims 5, 8, 9 and 11-14, directed to a magnetic unit, and Claim 20, directed to a method of operation of a magnetic unit, and are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick J. Burns (Reg # 73,687) on 03/16/2022.  The examiner’s amendment adds “and” in claim 1, and changes the indentation of the last four paragraphs of claim 1.  Further, the examiner’s amendment incorporates allowable matter into claim 20.
In claim 1, please replace as follows: 
“(Currently Amended) A magnetic unit comprising:
		a magnetic core comprising:
			a first limb; and 
			a second limb disposed proximate to the first limb, wherein a gap is formed between the first limb and the second limb;
		a first winding wound on the first limb; 
		a second winding wound on the second limb;

		a heat sink operatively coupled to the conductive element, wherein the conductive element is configured to transfer heat from at least one of the conductive element and the first winding to the heat sink, wherein the heat sink is a heat dissipation base.”  
In claim 20, please replace as follows: 
“(Currently Amended) A method of operation of a magnetic unit, the method comprising:
	generating a fringing flux at a gap formed between a first limb and a second limb, the first limb having a first winding wound on the first limb, and the second limb having a second winding wound on the second limb;
	inducing a current in a conductive element disposed facing the gap and an outer periphery of the first winding, based on the fringing flux, the conductive element being thermally conductive and electrically conductive; 
	generating a cancelation flux at the gap based on the current in the conductive element to control the fringing flux; and
	transferring heat from at least one of the conductive element and the first winding to a heat sink, wherein the heat sink is a heat dissipation base”.
Allowable Subject Matter
Claims 1-14 and 16-21  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a magnetic unit comprising: 
a magnetic core comprising: 
a first limb;
a second limb disposed proximate to the first limb, wherein a gap is formed between the first limb and the second limb; 
a first winding wound on the first limb; 
a second winding wound on the second limb; 
a conductive element disposed facing the gap and an outer periphery of the first winding, wherein the conductive element is thermally conductive and electrically conductive in order to control a fringing flux generated at the gap; and 
a heat sink operatively coupled to the conductive element, wherein the conductive element is configured to transfer heat from at least one of the conductive element and the first winding to the heat sink, wherein the heat sink is a heat dissipation base.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-14, 16-18 and 21 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 19 recites, a high frequency power conversion system comprising: 
a converter, 
a magnetic unit operatively coupled to the converter, wherein the magnetic unit comprises: 
at least a first magnetic leg and a second magnetic leg, each of the first and second magnetic legs comprising: 
a first limb; and 
a second limb disposed proximate to the first limb, wherein a gap is formed between the first limb and the second limb; and 
a first winding wound on the first limb; 
a conductive element disposed between the first magnetic leg and the second magnetic leg, the conductive element facing the gap and an outer periphery of each of the first windings, wherein the conductive element is thermally conductive and electrically conductive in order to control a fringing flux generated at each of the gaps; and 
a heat sink operatively coupled to the conductive element, wherein the conductive element is further configured to transfer heat from at least one of the conductive element and the first winding to the heat sink, wherein the heat sink is a heat dissipation base.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 20 recites, a method of operation of a magnetic unit, the method comprising:
	generating a fringing flux at a gap formed between a first limb and a second limb, the first limb having a first winding wound on the first limb, and the second limb having a second winding wound on the second limb;
a current in a conductive element disposed facing the gap and an outer periphery of the first winding, based on the fringing flux, the conductive element being thermally conductive and electrically conductive; 
	generating a cancelation flux at the gap based on the current in the conductive element to control the fringing flux; and
	transferring heat from at least one of the conductive element and the first winding to a heat sink, wherein the heat sink is a heat dissipation base.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/17/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837